Case: 19-20546      Document: 00515367022         Page: 1    Date Filed: 03/31/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                      No. 19-20546                          March 31, 2020
                                                                             Lyle W. Cayce
SOHAIL ALLAUDIN,                                                                  Clerk


              Plaintiff - Appellant

v.

PERRY’S RESTAURANTS, LIMITED,

              Defendant - Appellee



                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:18-CV-351


Before DAVIS, JONES, and ENGELHARDT, Circuit Judges.
PER CURIAM:*
       Plaintiff-appellant Sohail Allaudin filed this lawsuit against Perry’s
Restaurants, Ltd. (“Perry’s”) raising claims of discrimination and retaliation
in violation of Title VII and the Texas Commission on Human Rights Act
(“TCHRA”). The district court granted summary judgment in favor of Perry’s,
and Allaudin appealed. After reviewing the record and the briefs before us, we
AFFIRM.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-20546    Document: 00515367022    Page: 2   Date Filed: 03/31/2020



                                No. 19-20546
                              BACKGROUND
      Allaudin was hired on May 4, 2016, to work as a server at one of Perry’s
restaurants in The Woodlands, Texas. The restaurant’s General Manager,
Rebecca Munns, attested that Allaudin engaged in aggressive sales tactics and
had to be “verbally counseled on several occasions” that the tactics upset and
annoyed guests. Consistent with this affidavit, on July 6, 2016, a customer
complained to the restaurant about Allaudin’s aggressive sales tactics.
Allaudin acknowledged that the incident happened.        He was provided an
employee disciplinary form on July 8, warning him that further customer
complaints of this nature would result in termination.
      On July 9, 2016, another server at Perry’s, Reed Goodwin, made
disparaging remarks to Allaudin concerning his religion and national origin.
Allaudin reported the incident to Munns, who suspended Goodwin without pay
for seven days—beginning on July 12—and issued him a warning that further
derogatory comments would result in his termination.          When Goodwin
returned to work, he allegedly boasted to Allaudin that Munns had reduced his
discipline from three weeks to one because “white people . . . stick together.”
Allaudin claims that he reported this to Munns but that she dismissed the
complaint out of hand.
      On July 17, 2016, Allaudin received another customer complaint
regarding his aggressive sales tactics.   After following up with the guest,
Munns determined that Allaudin had violated the final warning given just nine
days prior and terminated Allaudin’s employment with Perry’s.
      Allaudin then commenced the instant lawsuit, asserting claims of
discrimination and retaliation under Title VII and the TCHRA. Perry’s moved
for summary judgment, and the district court granted Perry’s motion in its
entirety. The court first assumed, without deciding, that Allaudin established
a prima facie case of discrimination and retaliation.         The court then
                                      2
    Case: 19-20546     Document: 00515367022    Page: 3   Date Filed: 03/31/2020



                                 No. 19-20546
determined that Perry’s had a legitimate, nondiscriminatory reason to
terminate Allaudin: his poor work performance. Finally, the court concluded
that Allaudin failed to provide “sufficient evidence to raise a genuine issue of
material fact as to whether Perry’s legitimate nondiscriminatory and
nonretaliatory reason for terminating Allaudin was pretext for discrimination
or retaliation.” Allaudin appealed the adverse judgment.
                         STANDARD OF REVIEW
      We review a district court’s grant of summary judgment de novo,
applying the same standard on appeal as applied below. Tiblier v. Dlabal,
743 F.3d 1004, 1007 (5th Cir. 2014). Summary judgment is proper “if the
movant shows that there is no genuine dispute as to any material fact and the
movant is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a).
“[T]his court construes ‘all facts and inferences in the light most favorable to
the nonmoving party.’” McFaul v. Valenzuela, 684 F.3d 564, 571 (5th Cir. 2012)
(quoting Dillon v. Rogers, 596 F.3d 260, 266 (5th Cir. 2010)). But “[s]ummary
judgment may not be thwarted by conclusional allegations, unsupported
assertions, or presentation of only a scintilla of evidence.” Id. “We may affirm
the district court’s summary judgment on any ground raised below and
supported by the record.” Aryain v. Wal-Mart Stores Texas LP, 534 F.3d 473,
478 (5th Cir. 2008).
                                DISCUSSION
      We evaluate Allaudin’s claims of discrimination and retaliation under
the familiar McDonnell Douglas framework. See McDonnell Douglas Corp. v.
Green, 411 U.S. 792, 802–04, 93 S. Ct. 1817, 1824–25 (1973); Medina v. Ramsey
Steel Co., 238 F.3d 674, 684 (5th Cir. 2001) (“The analytical framework for a
retaliation claim is the same as that used in the employment discrimination




                                       3
     Case: 19-20546      Document: 00515367022        Page: 4    Date Filed: 03/31/2020



                                     No. 19-20546
context.”). 1 First, Allaudin must establish a prima facie case of discrimination
and retaliation.     McDonnell Douglas, 411 U.S. at 802, 93 S. Ct. at 1824.
Second, Perry’s must offer a legitimate, nondiscriminatory and nonretaliatory
reason for its decision. Id. And third, if Perry’s carries its burden, Allaudin
must demonstrate that Perry’s asserted reason is mere pretext for unlawful
discrimination or retaliation. Id. at 804. Pretext can be established by showing
disparate treatment or by demonstrating that Perry’s proffered explanation is
false or unworthy of credence. Laxton v. Gap Inc., 333 F.3d 572, 578 (5th Cir.
2003).
      We, like the district court, assume that Allaudin has satisfied his burden
of establishing a prima facie case of discrimination and retaliation. And we
agree with the district court that Perry’s has offered a legitimate,
nondiscriminatory and nonretaliatory reason for Allaudin’s termination. See
Burton v. Freescale Semiconductor, Inc., 798 F.3d 222, 231 (5th Cir. 2015) (“We
have repeatedly held that a charge of ‘poor work performance’ is adequate
when coupled with specific examples.”). The only question left to resolve, then,
is whether Perry’s stated reason for Allaudin’s termination was pretext for
unlawful discrimination or retaliation.
      Allaudin contends that it was.            For support, he first points to the
temporal proximity of his initial complaint to Munns and his termination. But
Allaudin also recognizes that “[t]iming standing alone is not sufficient absent
other evidence of pretext.” Boyd v. State Farm Ins. Cos., 158 F.3d 326, 330 (5th
Cir. 1998). He thus avers that he was disparately treated and that Perry’s
stated reason for his termination is not credible.



      1Allaudin brought discrimination and retaliation claims under both Title VII and the
TCHRA. However, the law governing each set of claims is identical. Shackelford v. Deloitte
& Touche, LLP, 190 F.3d 398, 403 n.2 (5th Cir. 1999). We thus limit our discussion to the
framework used for resolving Title VII claims.
                                            4
    Case: 19-20546      Document: 00515367022   Page: 5   Date Filed: 03/31/2020



                                 No. 19-20546
      Allaudin’s claim of disparate treatment fails because he offers no
evidence that Perry’s gave or would have given preferential treatment to
another employee under “nearly identical” circumstances. See Okoye v. Univ.
of Tex. Houston Health Sci. Ctr., 245 F.3d 507, 514 (5th Cir. 2001); cf. Feist v.
La., Dep’t of Justice, Office of the Attorney Gen., 730 F.3d 450, 455 (5th Cir.
2013) (“[W]hile Feist may dispute the egregiousness of her errors at work, she
offers no evidence that LDOJ would not have terminated another employee for
the same mistakes.”).
      As for his claim that Perry’s fabricated the customer complaint resulting
in his termination, this amounts to nothing more than a conclusory allegation
and is insufficient to create an issue of material fact precluding summary
judgment. Allaudin offers no evidence that the July 17 customer complaint
was invented by Perry’s. Although he asserts that Perry’s refused to produce
the identity of the complaining customer, a magistrate judge specifically
ordered Perry’s to disclose the identity of the guest and advised Allaudin that
he could file a motion to depose the guest. Allaudin took no action. His claim
that Perry’s somehow hid the guest’s identity is thus disingenuous. Allaudin
also complains about the manner in which Perry’s produced the July 17
customer complaint, arguing that its authenticity should be questioned
because it was attached to a month-old customer review. This assertion is
nonsensical and immaterial. Perry’s explained in the district court and on
appeal that the two reviews Allaudin references are unrelated and were simply
copied and pasted onto a single page for ease of production. In short, all
Allaudin offers are conspiratorial allegations. His failure to substantiate those
allegations with competent evidence is fatal to his argument. See Anderson v.
Liberty Lobby, Inc., 477 U.S. 242, 249, 106 S. Ct. 2505, 2510 (1986) (“[I]n the
face of the defendant’s properly supported motion for summary judgment, the
plaintiff [cannot] rest on his allegations of a conspiracy to get a jury without
                                       5
     Case: 19-20546      Document: 00515367022        Page: 6    Date Filed: 03/31/2020



                                     No. 19-20546
‘any significant probative evidence tending to support the complaint.’” (quoting
First Nat’l Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 290, 88 S. Ct. 1575,
1593 (1968))); cf. Waggoner v. City of Garland, 987 F.2d 1160, 1166 (5th Cir.
1993) (claim of fabrication failed because the plaintiff offered no evidence to
support “his conclusionary allegations”); McKinney v. Bolivar Med. Ctr., 341 F.
App’x 80, 82 (5th Cir. 2009) (same). 2
      Allaudin also attempts to draw into question the authenticity of the
July 17 guest complaint by linking it to Goodwin’s comment that “white people
. . . stick together” and Munns’s allegedly dismissive behavior when Allaudin
reported Goodwin’s comment.          But the July 17 customer review pre-dated
Goodwin’s return to work. To the extent Allaudin claims that his termination
resulted from his initial complaint about Goodwin, it’s important to recall that
the critical final warning was issued on July 8, before Goodwin’s derogatory
comments.
      In a final effort to question Perry’s reliance on the July 17 guest
complaint, Allaudin claims that the district court erred when it overruled his
hearsay objection to admission of the complaint.             Under any standard of
review, however, the district court did not err. See United States v. Sanders,
343 F.3d 511, 517 (5th Cir. 2003) (“We review a district court’s evidentiary
rulings for abuse of discretion.”). The July 17 customer complaint was not
offered for “the truth of the matter asserted” therein. Fed. R. Evid. 801(c)(2).
Rather, it was offered to show that Perry’s received another customer
complaint after Allaudin had been warned that any future complaint regarding



      2 Allaudin correctly notes that the Supreme Court has said that, “[i]n appropriate
circumstances, the trier of fact can reasonably infer from the falsity of the [employer’s]
explanation that the employer is dissembling to cover up a discriminatory purpose.” Reeves
v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 147, 120 S. Ct. 2097, 2108 (2000). This
statement, however, is premised on the plaintiff first offering proof that the employer’s
explanation “is unworthy of credence.” Id. Allaudin has not satisfied this precondition.
                                            6
    Case: 19-20546    Document: 00515367022     Page: 7   Date Filed: 03/31/2020



                                 No. 19-20546
his sales tactics would result in his termination. Thus, the July 17 customer
review does not constitute hearsay evidence. See United States v. Cent. Gulf
Lines, Inc., 747 F.2d 315, 319 (5th Cir. 1984) (“Evidence introduced to prove
merely that notice was given is not offered to prove the truth of the matter
asserted therein and, therefore, is not hearsay.”).
      For the foregoing reasons, we conclude that Allaudin has failed to adduce
evidence that would permit a reasonable trier of fact to find that Perry’s
proffered reason for his termination was a pretext for discrimination or
retaliation. See Sherrod v. Am. Airlines, Inc., 132 F.3d 1112, 1122 (5th Cir.
1998). The district court’s summary judgment is AFFIRMED.




                                       7